PD-1427-13
                                                                     COURT OF CRIMINAL APPEALS
                                                                                      AUSTIN, TEXAS
       March 13, 2015                                              Transmitted 3/13/2015 1:13:00 PM
                                                                     Accepted 3/13/2015 1:15:40 PM
                                                                                       ABEL ACOSTA
                                      No. PD-1427-13                                           CLERK

                        IN THE TEXAS COURT OF CRIMINAL APPEALS

                                  VANESSA CAMERON,
                                      Appellant,

                                             v.

                                    STATE OF TEXAS,
                                        Appellee.


                        MOTION FOR LEAVE TO FILE CORRECTED
                        APPELLANT’S/RESPONDENT’S RESPONSE
                              TO STATE’S REPLY BRIEF


TO THE HONORABLE JUDGES OF THE COURT OF CRIMINAL APPEALS,
SAN ANTONIO, TEXAS:

           NOW COMES, Petitioner, VANESSA CAMERON, by and through

undersigned counsel and files this motion for leave to file her Corrected Response

to the State’s Reply Brief and in support of same would show the following:

           1. Undersigned counsel filed the Appellant’s/Respondent’s Response to

               State’s Reply Brief yesterday, March 12, 2015.

           2. This case is set for submission on Wednesday, March 18, 2015.

           3. This brief has now been corrected to include a Table of Contents, Table

               of Authorities and Certificate of Compliance.




                                              1	  
	  
       WHEREFORE, PREMISES CONSIDERED, the Appellant/Respondent,

Vanessa Cameron, respectfully prays that this Honorable Court grant this Motion

for Leave to File her Corrected Response to the State’s Reply Brief.

                                      Respectfully submitted:

                                      GERALD H. GOLDSTEIN
                                      Bar No. 08101000
                                      DONALD H. FLANARY
                                      Bar No. 24045877
                                      GOLDSTEIN, GOLDSTEIN AND HILLEY
                                      310 S. St. Mary’s St.
                                      29th Floor Tower Life Bldg.
                                      San Antonio, Texas 78205
                                      210-226-1463
                                      210-226-8367 facsimile

                                      JOHN T. HUNTER
                                      Bar No. 24077532
                                      310 S. St. Mary’s St.
                                      Suite 1840- Tower Life Bldg.
                                      San Antonio, Texas 78205
                                      210-399-8669
                                      210-568-4927 facsimile

                                      By: /s/ Gerald H. Goldstein
                                             Gerald H. Goldstein

                                      Attorneys for Appellant/Respondent,
                                      VANESSA CAMERON




                                         2	  
	  
                            CERTIFICATE OF SERVICE

       This is to certify that on March 11, 2015, a true and correct copy of the above and

foregoing document was served on Jay Brandon, Assistant District Attorney at the Bexar

County District Attorney’s Office, by electronic mail to jay.brandon@bexar.org.


                                         By: /s/ Gerald H. Goldstein
                                                Gerald H. Goldstein




                                            3